Citation Nr: 0300706	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  98-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to an effective prior to August 23, 1996 
for an award of disability compensation for scapholunate 
instability of the left wrist, status post excision of a 
left ganglion cyst.

2.  Evaluation of scapholunate instability of the left 
wrist, status post excision of a left ganglion cyst, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.  The Department of Veterans Affairs (VA) Regional 
Office (RO) service-connected a left hand surgical scar 
and assigned it a noncompensable rating in July 1997, 
effective from August 23, 1996.  The veteran disagreed 
with the noncompensable rating in July 1997 and the RO 
issued a statement of the case on it in August 1997.  In 
November 1997, the RO changed the diagnosis of the 
service-connected disability to left wrist condition and 
evaluated it as 10 percent disabling, effective from 
August 23, 1996, under Diagnostic Code 5299-5215, for 
slight limitation of motion of the wrist.  In June 1998, 
the veteran perfected his appeal of the rating assigned.  
He also disagreed with the effective date.  A statement of 
the case was issued on the effective date in September 
1998 and a substantive appeal was perfected later that 
month.  In a April 2000 rating decision, the RO changed 
the diagnosis for the service-connected left wrist 
disability which is at issue to scapholunate instability 
of the left wrist, status post excision of a left ganglion 
cyst.

The RO denied service connection for left carpal tunnel 
syndrome in April 2002 and notified the veteran of its 
decision and of his right to appeal it within one year 
thereof.  The veteran did not appeal.  


FINDINGS OF FACT

1.  The veteran's first formal claim, for compensation for 
left wrist disability, was received on August 23, 1996.

2.  The veteran has no more than painful motion of his 
left wrist.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 23, 
1996 for scapholunate instability of the left wrist, 
status post excision of a left ganglion cyst have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.151, 
3.155, 3.400(b)(2)) (2002).

2.  The criteria for a disability rating in excess of 10 
percent for scapholunate instability of the left wrist, 
status post excision of a left ganglion cyst have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5299-5215 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA,  unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

With respect to the issues on appeal, the Board concludes 
that VA's statutory duty to assist the veteran in the 
development of his claim has been satisfied.  VA has made 
reasonable efforts to obtain relevant records which the 
veteran has identified and authorized VA to obtain.  The 
veteran has been accorded the opportunity to present 
evidence and argument in support of his claims.  The 
veteran has been informed of the information necessary to 
complete the application, through the information provided 
to him by the RO in the correspondence it has sent him.  
This includes the VCAA letter which the RO sent to him in 
November 2001, as well as the October 1996 notice letters, 
and the statements and supplemental statements of the 
case.

The Board finds that there will be no prejudice to the 
veteran in the Board deciding his claim without any 
further development.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board may proceed with a 
discussion of the matter at issue.

Compensation effective date

A review of the evidence of record reveals that the 
veteran was discharged from the service in March 1955 and 
that his first claim for compensation was received on 
August 23, 1996.  See his DD Form 214, VA's October 1996 
VA Form 70-3101-4, and the VA Form 21-526 received on 
August 23, 1996.  Thereafter, in a July 1997 rating 
decision, service connection for a left wrist disability 
was established and it is currently rated as 
service-connected and 10 percent disabling effective from 
August 23, 1996.  

The veteran asserts that an effective date of 1994 is 
warranted because records contained in the claims folder 
show his disability as early as then.  He also asserts 
that additional service department medical records should 
be obtained so that an even earlier effective date can be 
established.

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(2), the 
effective date for an award of disability compensation is 
the day following service discharge if a claim is received 
within 1 year after separation from service.  Otherwise, 
the effective date will be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  

In this case, the veteran did not file a claim within one 
year of service discharge.  His original formal 
compensation claim was received on August 23, 1996.  No 
communication from him prior to that constituting an 
informal claim for compensation is of record.  See 
38 C.F.R. § 3.155; Brannon v. West, 12 Vet. App. 32, 35 
(1998); and Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Under 38 C.F.R. § 3.400(b)(2), the effective date 
for the award of disability compensation can be no earlier 
than the date of the receipt of the claim, which is the 
effective date already assigned.  Accordingly, an earlier 
effective date than August 23, 1996 for the grant of the 
award of disability compensation for scapholunate 
instability of the left wrist, status post excision of a 
left ganglion cyst must be denied.

The benefit of the doubt doctrine does not apply, as there 
is no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

Evaluation of scapholunate instability status post 
cystectomy

Service medical records reveal the veteran complained of a 
painful left wrist mass in April 1952 which was diagnosed 
as a ganglion cyst.  It was removed surgically in May 
1952.  The operation report indicates that there was a 
soft cystic mass on the dorsum of the left wrist over the 
radiocarpal joint.  A transverse incision was made over 
the cyst and by careful blunt dissection the mass was 
excised in toto.  It had involved the proximal carpal 
joint.  The incision was closed with sutures.  On service 
discharge examination in March 1955, a scar which was one 
inch long on the posterior left hand was reported.  The 
veteran's upper extremities and musculoskeletal and 
neurological systems were normal.  

Scars may be rated based on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The disability at issue is rated by analogy under 
38 C.F.R. §§ 4.20 and 4.71a, Diagnostic Code 5215, which 
provides:  Wrist, limitation of motion of:  
Dorsiflexion less than 15 degrees, 10 percent; 
Palmar flexion limited in line with forearm, 10 
percent.

Ten percent is the maximum rating under Diagnostic Code 
5215.  Accordingly, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca can not serve to increase the rating 
under Diagnostic Code 5215.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Diagnostic Code 5214 provides for a 30 percent rating for 
major wrist ankylosis which is favorable in 20 degrees to 
30 degrees of dorsiflexion and for a 20 percent rating for 
minor wrist ankylosis which is favorable in 20 to 30 
degrees of dorsiflexion.  The veteran does not have or 
nearly approximate ankylosis of his left wrist in 20 to 30 
degrees of flexion.  His wrist has a substantial range of 
motion as the evidence immediately following demonstrates. 

On VA examination in September 1997, his left wrist active 
range of motion included 40 degrees of flexion, 20 degrees 
of extension, 10 degrees of radial deviation, and 15 
degrees of ulnar deviation.  There was moderate objective 
pain on motion.  Strength was 5/5.

On VA orthopedic examination in August 1998, the veteran's 
left wrist dorsiflexion was from zero to 45 degrees and 
his plantar flexion was from zero to 30 degrees.  Radial 
deviation was to 10 degrees.  Ulnar deviation was to 30 
degrees. On VA fee-basis neurological examination in 
August 1998, the veteran was well developed.  Range of 
motion of the wrist was full in dorsiflexion (0 to 70 
degrees), palmar flexion (0-80 degrees), radial deviation 
(0 to 20 degrees) and ulnar deviation (0 to 90 degrees).  
There was an approximate 2 centimeter area over the dorsal 
aspect of the wrist with minimal localized tenderness.  
Upper extremity strength was 5/5 and symmetrical except 
for the left interosseous muscles and abductor pollicis 
muscles, which were 5-/5.  The latter strength deficit was 
characterized as minimal weakness in the left interosseous 
and abductor pollicis muscles.  There was a positive 
Tinel's sign.

Accordingly, an increased rating under 38 C.F.R. § 4.118, 
Diagnostic Code 5214 is not warranted.  

Next, a March 1997 VA scar/skin examination report 
indicates that the veteran complained that in cold 
weather, his scar was somewhat painful.  On examination, 
it had no tenderness or pain on objective demonstration.  
The preponderance of the evidence indicates that a 10 
percent rating under either new or old 38 C.F.R. § 4.118, 
Diagnostic Code 7804 is not warranted.  Old Diagnostic 
Code 7804 required a scar which is tender and painful on 
objective demonstration.  New Diagnostic Code 7804 
requires a superficial scar which is painful on 
examination.  Under either new or old Diagnostic Code 
7804, the criteria are not met.  There is no pain shown on 
objective demonstration or on examination.  There is no 
prejudice to the veteran in the RO not first considering 
new Diagnostic Code 7804 or in VA not providing him with 
additional process before considering it.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Both the old and the new 
criteria require a showing of pain, and the veteran has 
been given an opportunity to show pain, and pain as 
indicated is required.  There is no practical difference 
in the showing of pain required under the old verses the 
new criteria.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Codes which would be of assistance to the 
veteran.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 126-28.  We 
conclude that the disability has not significantly changed 
and that a uniform rating is warranted.

Next, preliminary review of the record does not reveal 
that the RO expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
for the claim on appeal.  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
in the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
notes that there has not been marked interference with 
work and that there have been no recent hospitalizations 
due to the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no 
basis for further action on this question. VAOPGCPREC. 6-
96 (1996).



ORDER

Entitlement to an effective date prior to August 23, 1996 
for an award of compensation for scapholunate instability 
of the left wrist, status post excision of a left ganglion 
cyst, is denied.

Entitlement to an evaluation in excess of 10 percent for 
scapholunate instability of the left wrist, status post 
excision of a left ganglion cyst, is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

